Title: From John Adams to Thomas Boylston Adams, 9 September 1801
From: Adams, John
To: Adams, Thomas Boylston



My dear Son,
Quincy, September 9th: 1801

I received your favor of 27th: Ult. in season; and have been slow to answer it; for what should I say? Quid ego irrigationes? Quid fossiones agri, repastinationesque proferam, quibus sit multo terra fæcundior? Quid de Ulilitate loquar Stercorandi? Quid ego vitium Satus, ortus, incrementa commemorem? I might say to you, Satiari delectatione non possum, ut meæ Senectutis requietem Oblectamentumque pernoscatis. I might give you an essay on Quantum Agri cultione Senes oblectari possint, or, on Voluptates agricolarum, quibus ego incredibiliter delector; quæ nec illâ impediuntur Senectute, et mihi ad Sapientis vitam proxime videntur accedere: habent enim rationem cum terrâ, quæ numquam recusat imperium, nec unquam Sine Usura reddit, quod accepit. But all this you know already, or may know it, with more, if you will only read the 15th, 16th, and 17th chapters of Cicero’s treatise de Senectute. These, as a very beautiful apology for the life I lead, I wish you would attentively examine.
Your brother and his family will, we hope, arrive with you, in a few days, and go directly to Washington. His wife ought to see her father, mother, sisters and brother, and, being so near it is right they should go there first. He will pay his respects to the President and Heads of Departments with candor, politeness and good-humor without committing his principles, opinions, or dignity. I hope he will blindly attach himself to no party and have nothing more to do with politics in a public station. I mean not, however, to say this with authority, but as advice. If I were to go over my life again, I would be a shoemaker rather than an American statesman. Your mother and all are pretty well; a fine night’s sleep has made her as gay as a girl.
I am, with a tender affection,
John Adams